Citation Nr: 9901775	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  95-12 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for generalized 
anxiety disorder with chronic dysthymia, currently evaluated 
at 30 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

The veteran had active service from September 1940 to 
November 1946.

This matter arises before the Board of Veterans' Appeals 
(Board) from a March 1994 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that continued 
a 10 percent evaluation for the veterans generalized anxiety 
disorder.


FINDING OF FACT

The veterans generalized anxiety disorder is evidenced by 
sleep disturbance, intrusive thoughts, and avoidance. 


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for generalized anxiety with chronic dysthymia are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.130, Diagnostic Code 9440 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Pertinent Law and Regulations

A claim for an increased evaluation for a service-connected 
disability is well grounded if the veteran indicates that he 
has increased disability.  38 U.S.C.A. § 5107(a); see also 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
The degrees of disability contemplated in the evaluative 
rating process are considered adequate to compensate for loss 
of working time due to exacerbation or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1.  

In determining disability compensation, the Board must 
consider all potential applicable regulations and laws 
relevant to the veterans assertions and issues raised in the 
record, and state the reasons and bases used to support its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
VA law states that upon careful consideration of all 
ascertainable and collected data, if a reasonable doubt 
arises concerning service origin, the degree of disability, 
or any other relevant matter, such doubt will be resolved in 
favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3 (1998).

Although the regulations require a review of past medical 
history of a service-connected disability, they do not give 
past medical reports precedence over current examinations.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

As in this case, when the law controlling an issue changes 
after a claim has been filed or reopened but before the 
administrative or judicial review process has been concluded, 
a question arises as to which law now governs.  In this 
regard, the United States Court of Veterans Appeals (Court) 
determined that a liberalizing change in a regulation during 
the pendency of a claim must be applied if it is more 
favorable to the claimant, and if the Secretary has not 
enjoined its retroactive application.  Dudnick v. Brown, 10 
Vet. App. 79 (1997); Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  However, under VAOPGCPREC 11-97, the 
General Counsel stated, in relevant part, that the 
adjudicators of a claim must view it on its own merits, and 
determine accordingly whether the amended provisions are more 
beneficial to the claimant that the former provisions.  
VAOPGCPREC 11-97.  Further, precedent opinions of the chief 
legal officer of the VA are binding on the Board.  
38 U.S.C.A. § 7104(c) (West 1991 & Supp. 1998).

The revised criteria in effect after November 1996, 
applicable to the veterans case, codified at 38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (Generalized anxiety disorder), 
is rated under the General Rating Formula for Mental 
Disorders as follows:

Under the revised criteria in effect after November 1996, a 
50 percent evaluation is assigned for mental disorder when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. Part 4, Diagnostic Code 9440 (1998).

Under the revised criteria, to warrant a 70 percent 
evaluation, the veteran must provide evidence of occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation, obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure or relevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
situation); inability to establish and maintain effective 
relationships.  38 C.F.R. Part 4, Diagnostic Code 9440 
(1998).

As to the criteria in effect prior to November 1996, an 
evaluation of 50 percent requires that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired and that reliability, 
flexibility, and efficiency levels be so reduced by reason of 
psychoneurotic symptoms so as to result in considerable 
industrial impairment.  38 C.F.R. Part 4, Diagnostic Code 
9400 (1996).

To warrant an evaluation of 70 percent, the criteria formerly 
in effect provide that the veteran must show a severely 
impaired ability to establish and maintain effective or 
favorable relationships with others.  The psychoneurotic 
symptoms must be so severe and persistent that the veteran is 
severely impaired in the ability to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Code 9400 (1996).

When evaluating a mental disorder, the agency of original 
jurisdiction must consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veterans capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a) (1998).  The agency of 
original jurisdiction shall assign a rating based on the 
entire evidence of record that bears on occupational and 
social impairment rather than merely on the examiners 
assessment of the level of disability identified during the 
examination.  Id.  When evaluating a mental disability, the 
agency of original jurisdiction will consider the extent of 
social impairment, but may not assign an evaluation based 
merely on this factor.  38 C.F.R. § 4.126(b).  

II. Background

The RO granted service connection for the veterans 
generalized anxiety disorder in a March 1949 rating decision, 
and assigned a 30 percent evaluation, effective from July 
1948.  Since that rating decision, the RO reduced the 30 
percent rating to 10 percent in a January 1961 rating 
decision, based on evidence that the veteran was employed and 
capable of maintaining meaningful relationships.  
Subsequently, the veteran submitted evidence of a VA 
examination dated in November 1993 for consideration of an 
increased rating.  In a rating decision dated in March 1994, 
the RO continued the 10 percent evaluation based on the 
results of the November examination that, in pertinent part, 
noted that the veteran was able to maintain relationships 
with family and friends.  Also, the examiner stated that the 
veteran enjoyed certain hobbies, and that he had retired of 
his own choice 10 years earlier.  A rating decision dated in 
November 1995 increased the veterans evaluation to 
30 percent, effective from the date of the veterans claim in 
September 1993.

A review of the record reveals that the veteran underwent a 
VA examination in April 1995 in which the examiner recited 
the veterans history with respect to his anxiety disorder.  
The examiner reported that the veteran was well oriented as 
to time, place, person, and purpose.  He was able to recall 
one of three words after three minutes, and short-and long-
term memories were grossly intact.  The examiner stated that 
the veteran was dressed appropriately for his age, and was 
cooperative during the interview.  The veterans mood was 
noted as extremely anxious and affect was depressed.  
Further, the examiner reported that when the veteran began 
talking, he started to cry and remained tearful throughout 
the interview.

The examiner stated that throughout the process, the 
veterans speech was spontaneous, and rate, volume, and tone 
were normal.  The examiner noted that the veterans thought 
process was logical and goal-directed.  Also, there was no 
evidence of loosening of association or flight of ideation.  
The veteran denied hallucinations or suicidal tendencies.  
The veteran reported that he was fearful of passing out and 
was preoccupied with his anxiety.  Additionally, the 
veterans judgment and insight were fair.  The examiner 
rendered a diagnosis of generalized anxiety disorder with 
chronic dysthymia at Axis I, severe psychological stressors 
at Axis IV, and current global assessment of functioning 
(GAF) of 40.  Further, the examiner stated that the veterans 
mental status was consistent with a diagnosis of generalized 
anxiety disorder and chronic dysthymia.

Upon VA examination conducted in March 1997, the examiner 
reported the veterans past psychiatric and psychosocial 
history.  In particular, the veteran reported that he last 
worked about 10 years earlier in the construction industry.  
He noted difficulty in holding jobs because of his episodes 
with passing out.  The veterans subjective complaints 
included nervousness and recurrent episodes of passing out.  
The veteran reported constant worrying and crying at memories 
of his war experiences.  The veteran stated that he generally 
did not feel depressed or tearful unless he was recalling 
incidents during his period of service.  Also, the veteran 
stated that his initiative was good, and that his energy 
level was age appropriate.

Objective findings included notations that the veterans 
kinetic behavior was characterized by twitching and 
involuntary movements, and grunting noises, all of which 
occurred in intervals of about three-to-four minutes.  The 
examiner stated that the veterans mood was constricted with 
a sad appearance.  The veterans affect was noted as tearful.  
There was no evidence of anger or irritability.  The veteran 
reported no history of hallucinations or illusions.  The 
examiner stated that the veterans voice was somewhat 
monotone and that he had a 2+ speech lag.  His thought 
processes were coherent, but he was not spontaneous in his 
own thought.  The examiner stated that the veteran attempts 
to avoid thoughts and discussion of his war experiences.  The 
examiner noted that the veteran does not have symptoms 
compatible with dysthymia, but that the veteran displayed 
symptomatology related to post-traumatic syndrome disorder 
(PTSD).  At Axis I, the examiner rendered a diagnosis of 
anxiety disorder not otherwise specified (NOS), as reflected 
by partial PTSD, that included intrusive thoughts, 
irritability, outbursts of anger, sleep disturbance, and 
physiological reactions when exposed to reminders of the war.  
At Axis V, the examiner noted a GAF score of 55 with moderate 
difficulty in social and occupational functioning on the 
basis of the veterans anxiety disorder that also appears to 
be a partial PTSD.

Further, the record includes VA progress notes for treatment 
rendered from December 1996 to November 1997.  Notes from 
sessions during April and May 1997 noted the veterans 
complaints of sleep disturbance and anxiety.  Generally, the 
examiner diagnosed anxiety disorder NOS and noted that 
examinations were conducted to rule out PTSD.  A report from 
August 1997 rendered a diagnosis of PTSD, with some mild 
memory disturbances.  In an entry dated in October 1997, it 
was noted that the veteran had been evaluated by a PTSD team, 
and upon examination, the conclusion was that the veteran did 
not meet the full criteria for PTSD.  A brain scan conducted 
in October 1997 noted a diagnostic impression of non-specific 
bright areas in the centrum semiovale and corona radiata as 
well as mild white matter changes.  It was noted that the 
scan results were consistent with mild cognitive impairment.  
Further, the examiner stated that small infarcts and ensuing 
depression might be the core etiologic aspect of the 
veterans dilemma.

During the veterans personal hearing conducted in October 
1995, he recounted his war experiences and stated that he did 
not even know until those events that he could cry.  
Transcript (T.) at 2.  Further, when questioned about his 
current symptoms, the veteran stated that he jerks 
himself to sleep each night.  T. at 3.  Sometimes, the 
jerking sensation knocks him off his feet.  T. at 3.  
Also, the veteran testified that he began passing out in the 
1950s, and even had his license taken from him.  T. at 4.  
The veteran stated that he gets along well with people.  T. 
at 5.  He stated that occasionally he has bad dreams and 
flashbacks.  T. at 5.  The veteran testified that he does not 
currently take medication, but that he had been taking 
Dilantin for twelve years and stopped taking it because it 
was very strong.  T. at 6.  The veteran stated that his 
jerking and nervous sensations occur frequently.
T. at 6.  

III.	Analysis

Initially, the Board finds that the veteran in this case has 
indicated increased disability, and as such, the case is well 
grounded.  38 U.S.C.A. § 5107; see also Proscelle v. 
Derwinski, 2 Vet. App. 629.  In this case, the determinative 
issue is whether the veteran is entitled to an increased 
evaluation for his service-connected mental disorder.  Thus, 
the veterans present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. at 55.  
Further, in view of the clinical data of record, including 
the most recent VA examination conducted in March 1997, and 
per 38 U.S.C.A. § 5107(a), the Board perceives that current 
evidence is sufficient to address current disability status 
and that no further assistance to the veteran is required.  
See also Waddell v. Brown, 5 Vet. App. 454, 456 (1993); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

A thorough review of this veterans record reveals that the 
clinical data support the current evaluation of 30 percent 
for the veterans mental disorder.  The symptomatology 
referable to the veterans mental disorder is most closely 
aligned with the rating criteria assigned for an evaluation 
of 30 percent.  As stated above, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58.  Although the rating agency is directed to 
review the veterans complete history related to the service-
connected disability in order to make the most accurate 
determination, the regulations do not recognize past medical 
reports over current clinical findings.  Id.  
In this light, and as demonstrated by findings recorded upon 
the March 1997 VA examination, the Board notes that the 
veterans level of impairment does not meet or more closely 
approximate the requisite criteria for the next higher rating 
of 50 percent under Diagnostic Code 9440.  38 C.F.R. § 4.130, 
Diagnostic Code 9440.  Additionally, the Board notes that 
during the pendency of the veterans increased rating claim 
filed in Sept 1993, the regulations were amended affecting 
provisions relevant to the veterans claim.  Thus, as stated 
above, under Karnas v. Derwinski,
1 Vet. App. 308, 311, the regulatory version most favorable 
to the veteran applies to his claim.  However, as stated in a 
General Counsel opinion noted above, the revised rating 
criteria were not designed to be liberalizing; thus, there 
would be no basis to conclude that a higher evaluation was 
warranted for identical symptoms solely because the rating 
criteria was revised.  VAOPGCPREC 11-97.  Each claim is 
reviewed as to former and newer criteria on a case-by-case 
basis, and assessed on its own merits.  Id.  

In this vein, the Board has determined that neither under the 
former nor the newer rating criteria does the veterans 
mental disorder merit an evaluation in excess of 30 percent.  
Based on the foregoing reasons, the Board concludes that the 
preponderance of the evidence establishes that the veteran's 
mental disorder more nearly approximates the requisite 
criteria for an evaluation of 30 percent under the newer 
regulations.  Significantly, the veteran in this case has not 
presented evidence of impaired judgment and thought, 
flattened affect, weekly panic attacks, or disturbances of 
motivation or mood.  38 C.F.R. § 4.130, Diagnostic Code 9440 
(1998).  Specifically, objective findings reported in the 
report from VA examination conducted in March 1997 do not 
indicate symptomatology productive of impairment in excess of 
30 percent.  Id. 

For example, the March 1997 examination revealed that the 
veteran was coherent in speech and his thought content was 
without evidence of psychotic thinking or first rank 
symptoms.  Further, the veteran denied any suicidal or 
homicidal tendencies, and provided no evidence of 
hallucinations or illusions.  Additionally, the veteran 
reported that generally, he does not get depressed unless he 
is recalling incidents from the war, and that he spends time 
fishing with a friend.  In addition to the March examination, 
in VA progress notes for treatment rendered from 1996 to 
1998, the clinical data also does not substantiate a rating 
in excess of 30 percent.  Specifically, notes from sessions 
in May 1997 reveal that the veteran was in no acute distress, 
showed no homicidal or suicidal tendencies, and overall, was 
calm.  Further, in notes dated in April 1997, the examiner 
stated that the veterans thinking was clear, his mood and 
affect were appropriate, and his cognitive functioning was 
within normal limits.  Additionally, it was noted that the 
veteran was generally interactive.  

Nonetheless, in spite of these positive clinical findings of 
record, the Board does recognize that the veteran becomes 
very tearful upon recollection of certain traumatic events 
during the war, and believes that he indeed experiences 
anxiety and sleep disturbances.  However, in spite of the 
veterans own assertions and demonstrable sad affect, he does 
state that he is still able to focus fairly well, generally 
has a good appetite, and demonstrates good initiative and 
normal energy levels appropriate for his age.  In this 
regard, and in view of the fact that there are no objective 
findings of record to support the veterans assertions, his 
mental disorder does not warrant an increased evaluation to 
the next higher level of 50 percent under the later criteria 
as outlined above.  38 C.F.R. § 4.130, Diagnostic Code 9440. 

Moreover, the veterans mental disorder is not productive of 
impairment so as to warrant a rating in excess of 30 percent 
under the former criteria.  38 C.F.R. Part 4, Diagnostic Code 
9400.  Most notably, the veteran has not submitted evidence 
of an inability to establish or maintain favorable 
relationships with people, or demonstrated impairment to the 
extent that his reliability, flexibility, and efficiency 
levels are affected by psychoneurotic symptoms so as to 
result in considerable industrial impairment.  Id.  Although 
the veteran currently does not work, the Board notes that his 
age is in the mid-70s.  Additionally, the veteran provided a 
statement attached to his certified appeal, in which he 
stated that he had retired voluntarily from his job at age 
62.  Also, the veteran stated that he had problems with 
passing out, and he knew that as a result, coupled with the 
fact that his drivers license had been revoked subsequent to 
a fainting incident while driving, his opportunities for work 
were limited.  Thus, in this regard, the veteran has not 
shown that his depression and anxiety tended to relate to his 
retirement from employment.  
Further, the veteran offers lay testimony in August 1994 as 
to the incident that led to his retirement; however, the 
Board notes that such a statement does not constitute 
competent evidence to support that the veterans disorder 
impairs his ability to work.  Additionally, the veteran has 
offered evidence of effective social relationships and 
involvement with hobbies.  Thus, in light of these findings 
and assertions, the Board concludes that this veteran has not 
demonstrated that his mental disorder merits the next higher 
increase of 50 percent under the criteria in effect prior to 
November 1996.  Id.

Therefore, in light of the aforementioned clinical findings 
indicative of the veterans ability to function 
appropriately, and upon careful review of the record and all 
potential applicable regulations and laws relevant to the 
veterans assertions, the Board concludes that the veteran 
has not demonstrated sufficient evidence to support an 
increased evaluation in excess of 30 percent under the 
pertinent regulations.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9440.  Specifically, the record does not meet the 
criteria for an evaluation of 50 percent in this case.  Id.


ORDER

Entitlement to an evaluation in excess of 30 percent is 
denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
